Name: Commission Regulation (EEC) No 1661/82 of 28 June 1982 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1982/83 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 82 Official Journal of the European Communities No L 184/7 COMMISSION REGULATION (EEC) No 1661/82 of 28 June 1982 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1982/83 milk year 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . During the 1982/83 milk year the amount of the levy per 1 00 kilograms of cow's milk shall be : (a) as regards the general rate mentioned in Article 2 (4) of Regulation (EEC) No 1079/77, 0-5362 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0-4022 ECU'. 2 . The first subparagraph of Article 5 (2) is replaced by the following : '2. During the 1982/83 milk year the amount of the levy per 100 kilograms of skimmed milk or buttermilk for which the aid mentioned in para ­ graph 1 is given shall be : (a) as regards the general rate mentioned in Article 2 (4) of Regulation (EEC) No 1079/77, 0-5898 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0-4424 ECU'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ('), as last amended by Regulation (EEC) No 1 189/82 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy applicable during the 1982/83 milk year is 2 % of the target price for milk for that milk year and the reduced rate applicable to the first 60 000 kilograms per producer per year in less-favoured areas is there ­ fore, pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, 1-5% of the target price ; Whereas it is consequently necessary to adjust the figures given in Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1 822/77 (3), as last amended by Regulation (EEC) No 1171 /81 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Regulation (EEC) No 1822/77 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1982. For the Commission Poul DALSAGER Member of the Commission o OJ No L 131 , 26 . 5 . 1977, p . 6 . 0 OJ No L 140, 20. 5 . 1982, p . 8 . (3) OJ No L 203, 9 . 8 . 1977, p . 1 . (4) OJ No L 120, 1 . 5 . 1981 , p . 69 .